DETAILED ACTION
This non-final office action is responsive to applicant’s amendment filed on 11/02/2021 in which claims 1, 11, and 20 were amended.
Claims 1 - 25 are currently pending and under examination, of which claims 1, 11, and 20 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Arguments
Examiner thanks applicant for response and remarks 11/02/2021 which have been fully considered. Updated search and consideration is given to present status of claims and new art is identified. Applicant’s remarks regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments.

Drawings
The drawings are objected to because Figs 8A-8B and 9A-9B lack any meaningful annotation. Further, elements are absent from the specification to include 812-813 as well as 902 and 922. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 6, 11-12, 15, 20-21 and 24 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by:
Lin et al., “Programming Spiking Neural Networks on Intel’s Loihi” hereinafter Lin, as evidenced by Davies et al., US Patent 11,037,054B2 (Intel) hereinafter Davies.
With respect to claim 1, Lin teaches: 
A system {Lin discloses Loihi, Intel’s neuromorphic manycore processor system, see Fig 2 and [P.55 Last¶] “system of cores”} comprising: 
a plurality of neurosynaptic processors each of the plurality of neurosynaptic processors including a clock local thereto {Lin [P.52 Last¶ - P.53 First¶] “128 neuromorphic cores (hereafter ‘neuro cores’)” comprises “learning engine within each neuro core” where synaptic configuration is modeled such that [P.54] Eq.1 “t is the discrete time step” corresponding to local clock, see Fig 2}; and 
a network interconnecting the plurality of neurosynaptic processors {Lin [P.52 Last¶] “asynchronous network-on-chip (NoC) for transporting messages between cores”}, wherein 
the clock of each neurosynaptic processor is uncoupled from the clock of each other neurosynaptic processor, each neurosynaptic processor is adapted to receive an input stream, the input stream comprising a plurality of inputs and a clock value associated with each of the plurality of inputs {Lin Fig 2 neurocores “independent asynchronous”, particularly [P.55 Last¶] “within each algorithmic time step: 1. Neuronal and spike processing - neuronal and synaptic state is updated locally and in parallel within each neuro core… 2. Learning – synaptic states are updated using a neuro core’s integrated learning engine” engine is Eq. 1 detailed [P.54] as was already noted where “t is the discrete time step” corresponding to local clock, input is replete e.g. “input and output spike patterns” see illustrated Figs 2, 4 images with spike sequence. The , 
each neurosynaptic processor is adapted to compute, for each clock value, an output based on the inputs associated with that clock value, wherein the inputs comprise a neuron state and a vector of axonal inputs, and wherein the output comprises a neuron state associated with a subsequent clock value and a neuron output associated with the subsequent clock value {Lin discloses supervised S-STDP at [P.58] Eqs. 2-3 which uses learning engine of Eq.1 sum-of-products. From Eq.2 note that Wi,j(t-1) is a temporal (clock) weight of synaptic neuron between input and output. The neuron state is read in from Eq.1 [P.54] “synaptic state variable” via training impulse (e.g., uK) of Eq.2, and a vector of axonal inputs is xj,1 pre-synaptic/input trace – the trace is evidenced as a vector by Davies at [Col16 Lines55-67]. A complete integration is microcoded by configuration programmed according to Figs 5-6 for specifying a SNN spiking neural network. The full disclosure is noted in its entirety, see at least [P.55]}, 
each neurosynaptic processor is adapted to send to another of the plurality of neurosynaptic processors, via the network, the output and an associated clock value {Lin per [P.52 ¶2] “network-on-chip (NoC) for transporting messages between cores” i.e. [P.55 Last¶] “communicating via spikes messages transmitted through the NoC” wherein spikes are time discrete output messages between cores, see out per Fig 6-7, [P.57 Last¶]}.

With respect to claim 2, Lin teaches the system of claim 1, wherein 
	the plurality of neurosynaptic processors comprises at least one neurosynaptic core, neurosynaptic chip, simulated neurosynaptic core, or simulated neurosynaptic chip {Lin discloses network-on-chip and neuromorphic neuro cores for modeling synaptic neural networks, replete. See e.g. Fig 2 or [P.52 Last¶]}.

With respect to claim 6, Lin teaches the system of claim 1, wherein 
	each neurosynaptic processor is configured with a partition of a neural network {Lin discloses [P.57 Last¶] “partitions the SNN graph onto as few cores as possible” SNN is spiking neural network partitioned among neuro cores, again at [P.55 Col3]}.

With respect to claim 11, the rejection of claim 1 is incorporated. Lin teaches: 
A method {Lin discloses method to implement Loihi, Figs 5-6} comprising: 
partitioning a neural network into a plurality of partitions {Lin discloses per [P.57 Last¶] “partitions the SNN” SNN is spiking neural network}; 
determining a communication graph interconnecting the plurality of partitions {Lin discloses [P.57 Last¶] “partitions the SNN graph” emphasis graph i.e., Fig 2 whereby [P.53 Col2] “we describe our SNN as a weighted, directed graph G(V,E)”}; 
loading each of the plurality of partitions onto one or more neurosynaptic processor {Lin discloses [P.57 Last¶] “partitions the SNN graph onto as few cores as possible” emphasis cores, again [P.55 Col3] “Figure 2b partitions the above logical entities across neuro cores”}; 
providing a plurality of network connections interconnecting the plurality of neurosynaptic processors according to the communication graph {Lin [P.57 Last¶] “assigning network entities (compartments, synapses, learning rules) in the SNN graph to available core resources”, [P.53 Col2], [P.56 ¶2]}; 
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 12 is rejected for the same rationale as claim 2.
Claim 15 is rejected for the same rationale as claim 6.

With respect to claim 20, the rejection of claim 11 is incorporated. Lin teaches: 
A computer program product for distributed, event-based computation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: {Lin discloses software and hardware embodiments per [P.58 ¶2] “The Loihi functional simulator implements in software” e.g. [P.53 ¶2] “Python-based API… Loihi silicon, an FPGA emulator, and a software functional simulator” illustrated Fig 1 with executable microcode Figs 5-6 for “our novel neuromorphic processor” [P.60 Last¶]. This allows for [P.57 Col2-3] “The programmer can require runtime control of the SNN while it is executing. RuntimeController allows the programmer to issue commands to modify the state of the SNN at a specific time step”}
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 21 is rejected for the same rationale as claim 2.
Claim 24 is rejected for the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 13-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of: 
Shrestha et al., “A Spike-Based Long Short-Term Memory on a Neurosynaptic Processor” hereinafter Shrestha.
With respect to claim 3, Lin teaches the system of claim 1. Shrestha teaches wherein the system further comprises: 
at least one GPU coupled to the network {Shrestha [P.637 ¶3] “GPU implementations” such as the Nvidia Tegra or Nvidia Titan per [P.636 Tbl.1]}.
	Shrestha is directed to neurosynaptic processors for spiking neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the GPU of Shrestha for implementing the 3 additional embedded IA cores of Lin [P.52 Last¶] for the motivation that IBM’s “TrueNorth implementation is slower than the GPU implementation” (Shrestha [P.637 ¶3]). Simply, GPU handles neural compute better than CPU.

With respect to claim 4, the combination of Lin and Shrestha teaches the system of claim 3, wherein 
	the GPU is adapted to encode the plurality of inputs {Shrestha [P.633-34 Sect.C] details encoding the spike inputs via LSTM which is a neural network executed by the GPU implementation [P.637 ¶3]. See also [P.636 Last¶], [P.631 Last¶]}.

With respect to claim 5, the combination of Lin and Shrestha teaches the system of claim 3, further comprising 
	an event buffer {Lin [P.55 Col2-3] “buffer for activations scheduled… shared profile registers”}, the system being adapted to: 
route the output and an associated clock value from a first of the neurosynaptic processors to the event buffer {Lin [P.57 Last¶] “compiler performs resource allocation by greedily assigning network entities (compartments, synapses, learning rules) in the SNN graph to available core resources” e.g. [P.59-60] “assigning the p_rule to the synapses of the i-th output neuron” as timestepped code Figs 5-6}; 
load a new model to the plurality of neurosynaptic processors {Lin discloses [P.57 Col2] “dynamically swapping learning rules during runtime” again [P.59 Col1 Last¶] “dynamically reassign the appropriate learning rule” wherein learning rule is model e.g. Eqs. 1-3 dynamically/newly reassigned to neurocore during runtime configuration}; and thereafter 
provide from the event buffer input to the plurality of neurosynaptic processors {Lin [P.55-56] “reconfigure or inspect state within neuro cores” where “at the end each algorithmic time step, there is the option to execute management” again [P.59 Col2]. See also [P.57] “allows the programmer to issue commands to modify the state of the SNN at a specific time step”}.

Claims 13-14 are rejected for the same rationale as claims 4-5, respectively.
Claims 22-23 are rejected for the same rationale as claims 4-5, respectively.

Claims 7, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of: 
Alpert et al., US PG Pub No 20160132765A1, hereinafter Alpert.
With respect to claim 7, Lin teaches the system of claim 6. Alpert teaches wherein 
	the partition is determined by minimizing one or more of total power consumption, total computation time, total network latency, or total communication over the network {Alpert [0023] “minimize overall power consumption” is minimizing total power consumption as performed by [0023] “partitioning algorithm”  which is described throughout, e.g. [0047] “partitioning the cores”, [0022]}.
	Alpert is directed to neurosynaptic hardware for spiking neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to minimize power consumption as disclosed by Alpert for the partitions of Lin for the motivation being “optimized power 311 are determined. The result is active power savings” such as “power savings in the range between 30-83%” (Alpert [0045], [0022-24]).

Claim 16 is rejected for the same rationale as claim 7.
Claim 25 is rejected for the same rationale as claim 7.

Claims 8, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of: 
Davies et al., “Loihi: A Neuromorphic Manycore Processor with On-Chip Learning” hereinafter DaviesNPL.
With respect to claim 8, Lin teaches the system of claim 1, wherein 
	the network comprises an Ethernet network {DaviesNPL [P.93 Last¶] “Ethernet”}.
	DaviesNPL introduces Loihi which is the focus of Lin thereby further describing the original art thus being analogous. One of ordinary skill in the art would have considered it obvious prior to the 

With respect to claim 10, Lin teaches the system of claim 1, wherein 
	each of the plurality of neurosynaptic processors comprises at least one input port and at least one output port {DaviesNPL [P.93 ¶3] “dual-ported interface” for input/output illustrated Figs 4-7}.
One of ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the ports of DaviesNPL for communicating input/output of Lin as obvious to try among finite means of connecting processor components for communication.

Claim 17 is rejected for the same rationale as claim 8.
Claim 19 is rejected for the same rationale as claim 10.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of: 
Davies et al., US Patent 10,824,937B2 hereinafter Davies937.
With respect to claim 9, Lin teaches the system of claim 1, wherein 
	the network comprises an TCP/IP network {Davies937 [Col25 Lines65-66] “internet protocol (IP), transmission control protocol (TCP)”}.
	Davies937, same author as Davies or DaviesNPL, is directed to neurocore hardware for spiking neural networks thus being analogous. A person having ordinary skill in the art would have considered it 

Claim 18 is rejected for the same rationale as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126